UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-14145 NEFF CORP. (Exact name of registrant as specified in its charter) Delaware 65-0626400 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3750 N.W. 87th Avenue, Suite 400 Miami, Florida 33178 (Zip Code) (Address of principal executive offices) (305) 513-3350 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer” “accelerated filer” and“smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨YesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. There is no established public trading market for any of the common stock of the registrant.As of May 2, 2008, all of the outstanding common stock of the registrant was owned by Neff Holdings Corp. NEFF CORP. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 INDEX Page Number PART I—FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of March 31, 2008 and December 31, 2007 3 Unaudited Condensed Consolidated Statements of Operations for the three monthsended March 31, 2008 (Successor) and for the three months endedMarch 31, 2007 (Predecessor) 4 Unaudited Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2008 (Successor) and for the three months ended March 31, 2007(Predecessor) 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Resultsof Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4T. Controls and Procedures 32 PART II—OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signatures 34 2 PART I—FINANCIAL INFORMATION Item 1.Financial Statements. NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) March 31, 2008 December 31, 2007 ASSETS Cash and cash equivalents $ 66 $ 366 Accounts receivable, net of allowance for doubtful accounts of $2,123 in 2008 and $1,614 in 2007 40,488 49,093 Inventories 1,483 1,502 Rental equipment, net 328,592 338,226 Property and equipment, net 29,082 27,219 Prepaid expenses and other assets 21,269 21,242 Goodwill 329,710 329,710 Intangible assets, net 122,793 129,792 Total assets $ 873,483 $ 897,150 LIABILITIES AND STOCKHOLDER’S EQUITY Liabilities Accounts payable $ 6,979 $ 4,558 Accrued expenses and other liabilities 50,697 38,834 Credit facility 181,600 190,000 Second lien credit facility 290,000 290,000 10% senior notes 230,000 230,000 Deferred tax liability, net 17,098 28,721 Total liabilities 776,374 782,113 Stockholder’s equity Class A Common Stock; $.01 par value; 25,000 shares authorized; 1,000 shares issued and outstanding 1 1 Additional paid-in capital 202,945 202,474 Accumulated deficit (90,594 ) (77,880 ) Accumulated other comprehensive loss, net of tax (15,243 ) (9,558 ) Total stockholder’s equity 97,109 115,037 Total liabilities and stockholder’s equity $ 873,483 $ 897,150 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) Successor Predecessor For the Three Months Ended March 31, 2008 For the Three Months Ended March 31, 2007 Revenues Rental revenues $ 56,084 $ 62,352 Equipment sales 9,379 14,599 Parts and service 3,339 3,471 Total revenues 68,802 80,422 Cost of revenues Cost of equipment sold 7,587 10,062 Depreciation of rental equipment 18,232 15,131 Maintenance of rental equipment 16,729 17,470 Cost of parts and service 2,094 2,154 Total cost of revenues 44,642 44,817 Gross profit 24,160 35,605 Other operating expenses Selling, general and administrative expenses 19,750 18,957 Other depreciation and amortization 9,627 1,754 Total other operating expenses 29,377 20,711 (Loss) income from operations (5,217 ) 14,894 Other expenses Interest expense (including related party interest of $2,502 for 2007) 15,002 12,627 Amortization of debt issue costs 484 536 Total other expenses 15,486 13,163 (Loss) income before income taxes (20,703 ) 1,731 Income taxes 7,989 (717 ) Net (loss) income $ (12,714 ) $ 1,014 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 NEFF CORP. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Successor Predecessor For the Three Months Ended March 31, 2008 For the Three Months Ended March 31, 2007 Cash Flows from Operating Activities Net (loss) income $ (12,714 ) $ 1,014 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation 20,860 16,885 Amortization of debt issue costs 484 536 Amortization of intangibles 6,999 - Gain on sale of equipment (1,792 ) (4,536 ) Provision for bad debt 745 11 Stock compensation expense 471 609 Deferred income taxes (7,989 ) 592 Changes in operating assets and liabilities: Accounts receivable 7,860 4,201 Inventories and other assets (492 ) (437 ) Accounts payable and accrued expenses 5,773 15,432 Net cash provided by operating activities 20,205 34,307 Cash Flows from Investing Activities Purchases of rental equipment (16,993 ) (46,680 ) Proceeds from sale of equipment 9,379 14,599 Purchases of property and equipment (4,491 ) (9,625 ) Net cash used in investing activities (12,105 ) (41,706 ) Cash Flows from Financing Activities Net repayments under successor credit facility (8,400 ) - Net borrowings under predecessor credit facility - 7,300 Net cash (used in) provided by financing activities (8,400 ) 7,300 Net decrease in cash and cash equivalents (300 ) (99 ) Cash and cash equivalents, beginning of period 366 158 Cash and cash equivalents, end of period $ 66 $ 59 The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION Neff Corp. and its wholly-owned subsidiaries (“Neff” or the “Company”) own and operate equipment rental locations throughout the southern and western regions of the United States. The Company also sells used equipment, parts and merchandise and provides ongoing repair and maintenance services. As a result of the acquisition of the Company discussed in Note 2, the Company is referred to as the “Predecessor” for periods prior to June 1, 2007 and as the “Successor” for periods since June 1, 2007.The Company presents its results for the three months ended March 31, 2008 differently than its results for the same period in 2007, due to a change in accounting basis when purchase accounting was applied to the acquisition of the Company.In accordance with purchase accounting, historical carrying values of assets acquired and liabilities assumed are adjusted to fair value, which may yield results that are not comparable on a period to period basis.The Predecessor financial period refers to the period from January 1, 2007 through May 31, 2007 prior to completion of the acquisition of the Company. The Successor financial period refers to the period from June 1, 2007 through March 31, 2008, following completion of the acquisition of the Company. The condensed consolidated balance sheet as of December 31, 2007has been derived from the Successor’s audited financial statements.The condensed consolidated interim financial statements as of March 31, 2008 and for the three months ended March 31, 2008 (Successor) as well as the three months ended March 31, 2007 (Predecessor) are unaudited.However, in the Company’s opinion, these unaudited condensed consolidated financial statements reflect all adjustments which are necessary for a fair presentation of its financial position, results of operations and cash flows for the periods presented in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial reporting. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. GAAP have been condensed or omitted. These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements for the year ended December 31, 2007, appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007 (File No. 001-14145), filed with the United States Securities and Exchange Commission (“SEC”) on March 27, 2008. The results of operations for the interim period are not necessarily indicative of the results which may be reported for the year ending December 31, All intercompany transactions and balances have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to makeestimates and assumptionsthat affect the reportedamounts of assets andliabilities and disclosure of contingent assets and liabilities at the date of thefinancialstatementsand thereportedamounts ofrevenuesand expensesduring the reporting period. The Company considers critical accounting policies to be those that require more significant judgments and estimates in the preparation of the unaudited condensed consolidated financial statements includingthose related to depreciation, derivative financial instruments, bad debts, goodwill and intangible assets, income taxes, self-insurance, contingencies and reserves for claims. Management relies on historical experience and other assumptions believed to be reasonable under the circumstances in making its judgments and estimates. Actual results could differ from those estimates. Recognition of Revenue The Company recognizes revenue when all of the following criteria are met: (i) persuasive evidence of an arrangement exists, (ii) delivery has occurred, (iii) the price is fixed or determinable and (iv) collectibility is probable. Rental revenues in the unaudited condensed consolidated statements of operations include revenue earned on equipment rentals and rental equipment pick-up and delivery fees. Revenue earned on equipment rentals is recognized as earned over the contract period which may be daily, weekly or monthly. Revenue earned on rental equipment pick-up and delivery fees are recognized at the time the services are provided. Revenue from the sale of equipment and parts is recognized at the time of delivery to, or pick-up by the customer and when all obligations under the sales contract have been fulfilled. Service revenues are recognized at the time the services are provided. Sales taxes collected are not included in reported sales. Cash Equivalents The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. 6 NEFF CORP. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) NOTE 1 - BASIS OF PRESENTATION (Continued) Segment Reporting The Company’s operations consist of the rental and sale of equipment, and parts and services in five geographical operating segments. Each of the Company’s regions have been aggregated into one reportable segment because they offer similar products and services in similar markets and have similar economic characteristics. The Company operates in the United States and had minimal international sales for any of the periods presented. No single customer accounted for more than 10% of the Company’s total revenues in any of the periods presented. Fair Value of Financial Instruments The fair market value of financial instruments held by the Company are based on a variety of factors and assumptions and may not necessarily be representative of the actual gains or losses that will be realized in the future and do not include expenses that could be incurred in an actual sale or settlement of such financial instruments. New Accounting Pronouncements In September 2006, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair ValueMeasurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value and requires enhanced disclosures about fair value measurements. SFAS 157 requires companies to disclose the fair value of their financial instruments according to a fair value hierarchy, as defined, and companies may be required to provide additional disclosures based on that hierarchy. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.On February 12, 2008 the FASB approvedthe Financial Staff Position (“FSP”) No. SFAS 157-2, “Effective Date of
